DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C (guidewire in LAA; Figure 9D) and Species 1 (capture wire; Figure 10A) in the reply filed on 11/03/22 is acknowledged.
Claims 4-5, 8-9, 12, 16-17, 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/22.

Claim Objections
Claims 1, 7, 21-22, 26 are objected to because of the following informalities:  
Claim 1, line 14 reads “the upper annular surface” and should rather read as --an upper annular surface--. 
Claim 1, line 10 reads “collapsed prosthetic valve” and should read as --collapsed prosthetic mitral valve device--.  
Claim 7, line 2 reads “prosthetic mitral valve” and should read as --prosthetic mitral valve device--. 
Claim 21, line 1 reads “the native mitral valve leaflets”, and [[the]] should be deleted and instead read as --native mitral valve leaflets--.
Claim 22, line 1 reads “the septum” and should read as --a septum--.
Claim 26, line 5 reads “to the to the”, and [[to the]] should be deleted and instead read as “to the”.Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-7, 10-11, 13-15, 18-22, 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "stented valve" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be interpreted as referring to --the collapsed self-expanding prosthetic mitral valve device, which is stented--.  Claims 2-3, 6-7, 10-11, 13-15, 18-22, 25-26 are rejected due to their dependency on claim 1.
Claim 21 recites “the native mitral valve leaflets are not touched at any point by the expanded prosthetic mitral valve device”.  However, claim 1, upon which Claim 21 depends, recites in lines 13-14 “at least a portion of the expanded device engages at least a portion of the upper annular surface within the left atrium”, wherein “the upper annular surface” is interpreted as referring to the upper portion of the native mitral valve leaflets.  Therefore, it is unclear how the native mitral valve leaflets can both be engaged and not touched at any point.  For examination purposes, the limitation in claim 21 will be interpreted as the native mitral valve leaflets are not directly touched at any point by the expanded prosthetic mitral valve device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3, 6-7, 10-11, 13-15, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chau et al., hereinafter “Chau” (U.S. Pub. No. 2011/0137397).
Regarding claim 1, Chau discloses a method of delivering a self-expanding prosthetic mitral valve device 100 (see Figures 5-7, 54-59, 63-67 and paragraphs [0131]-[0134]) comprising prosthetic mitral valve leaflets 106 (see Figure 7 and paragraph [0088]) to an implantation site within a left atrium 4 of a patient’s heart, comprising: 
accessing the left atrium with a delivery catheter (2036 in Figures 54-57 or 2102 in Figures 63-67) having a proximal end, a distal end and a lumen therethrough; 
loading the self-expanding prosthetic mitral valve device in a collapsed configuration (see paragraphs [0145], [0150]: the mitral valve device 100 is compressed within the delivery catheter) into the lumen of the delivery catheter at the proximal end thereof, wherein the collapsed configuration of the prosthetic mitral valve device comprises a prosthetic mitral valve (see paragraph [0088]; valve structure 104) attached thereto; 
delivering the collapsed prosthetic valve device out of the distal end of the delivery catheter and into the left atrium at a location proximate the implantation site (see paragraphs [0146] and [0150]); 
allowing the delivered self-expanding prosthetic mitral valve device to expand within the left atrium at the implantation site (see paragraphs [0148] and [0150]), wherein at least a portion of the expanded device engages at least a portion of the upper annular surface within the left atrium (see Figure 5 and paragraph [0093]; atrial sealing member 124 of mitral valve device 100 creates a fully annular contact area with the native tissue on the atrial side of mitral annulus 8 which is an upper annular surface within left atrium); 
wherein the collapsed self-expanding prosthetic mitral valve device 100 further comprises a proximal portion and a distal portion (see Figures 55 and 63), wherein the prosthetic mitral valve leaflets 106 are disposed within the distal portion (see Figures 5-7 and paragraph [0088]); 
loading an inner sheath (2016 in Figures 54-55 or “secondary sheath” in paragraph [0154] and Figures 63-65) into the catheter lumen (within 2036 or 2102, respectively), the inner sheath having a distal end that engages the collapsed self-expanding prosthetic mitral valve, wherein translation of the inner sheath through the catheter lumen results in translation of the collapsed self-expanding stented valve through the catheter lumen (see Figures 56, 60 or Figure 64, paragraph [0154]); and 
wherein the inner sheath comprises a lumen therethrough sized to receive the proximal portion of the collapsed self-expanding prosthetic mitral valve device (Id.).
	Regarding claims 2-3, Chau discloses the distal end of the inner sheath (2016 in Figures 54-55) engages the distal portion of the collapsed self-expanding prosthetic mitral valve device, wherein the distal portion is not received within the lumen of the inner sheath (see Figures 59-60; inner sheath 2016 abuts a distal portion of prosthetic valve device, wherein the distal portion extends beyond inner sheath 2016), and the distal portion is delivered, positioned proximate the implantation site and expanded before the proximal portion of the collapsed self-expanding prosthetic mitral valve device is delivered and expanded (see Figures 60-61 and paragraph [0148]).
Regarding claims 6-7, Chau discloses further comprising: providing a push rod (2010 in Figures 54-56, 60-61 or 2106 in Figures 63-65) that is connected to the collapsed prosthetic mitral valve device; and pushing the collapsed prosthetic mitral valve device with the push rod through the lumen of the delivery catheter for delivery and expansion within the left atrium (Id.) and, further comprising at least partially collapsing the expanded prosthetic mitral valve within the lumen of the delivery catheter by pulling proximally on the push rod (see paragraph [0153]; 2106 can pull valve back into delivery catheter via mechanical locking features between the push rod and valve device).
	Regarding claim 10, Chau discloses a central portion (see Figures 5-7; central segment of main body 122) disposed between the proximal portion (including cuffs 144 and anchors 126 that are positioned radially outward relative to main body 122) and the distal portion (including atrial sealing member 124 positioned radially outward relative to main body 122), the central portion having a maximum diameter that is smaller than a maximum diameter of the proximal portion and a maximum diameter of the distal portion (Id.). 
Regarding claim 11, Chau discloses further comprising: providing a hinge on the central portion (see Figures 5-10 and paragraph [0091]; the central portion 122 has wire struts that intersect at joints/hinges about which the struts pivot from a compressed configuration as in Figure 16, to an expanded configuration as in Figure 11); delivering the central portion out of the distal end of the delivery catheter lumen to expose the hinge to the left atrium 4 (see Figure 59); and rotating the distal portion toward the upper annular surface of the left atrium (see paragraph [0146] and Figure 57; when the delivery system is oriented rotationally, the distal portion of the valve device is also oriented rotationally as it is pointing towards an upper annular surface of the left atrium); and delivering the proximal portion out of the distal end of the delivery catheter lumen and into the left atrium (see Figure 59).
Regarding claims 13-15, Chau discloses further comprising at least one capture wire (wire loop/retaining band 2022; see Figures 49-50, 60-61 and paragraph [0140]) extending through the delivery catheter lumen and engaging the self-expanding prosthetic mitral valve device adapted to restrain the expansion of the device to a partially expanded configuration (see Figure 60), and further comprising the at least one capture wire further adapted to positionally orient the partially expanded device by manipulating the at least one capture wire at the proximal end of the delivery catheter (via sufficient axial force applied at notch from proximal end of delivery catheter; see paragraphs [0140] and [0148]), and positionally orienting the partially expanded device within the left atrium (see Figure 59); confirming proper orientation of the partially expanded device (via replacing the functionality of the native mitral valve after the valve device is expanded; see paragraph [0148]); removing the at least one capture wire allowing the partially expanded device to fully expand (Id.); and allowing the partially expanded device to fully expand (Id.).
	Regarding claims 18-19, Chau discloses the self-expanding prosthetic mitral valve device further comprises an upper portion formed from a stent (see Figures 6-10 and paragraph [0091]; upper portion of main body 102 is a stent frame 102 including sealing member 124) comprising at least two sets of opposing subsections (diametrically opposing portions of sealing member 124), at least one set of the opposing subsections comprising a fabric covering (see paragraphs [0092] and [0100]), further comprising using the fabric covering to capture blood flow to position the self-expanding prosthetic mitral valve device and expanding the positioned self-expanding prosthetic mitral valve device (Id.).
	Regarding claim 20, Chau discloses further comprising ensuring that the left ventricle is not touched at any point by the expanded prosthetic mitral valve device (the wall and papillary muscles of the left ventricle are not directly contacted by the valve device 100, although anchors 126 are positioned between sets of chordate tendineae 16 within the left ventricle; see paragraph [0085], Figures 59, 66-67).
	Regarding claim 21, Chau discloses further comprising ensuring that the native mitral valve leaflets are not touched at any point by the expanded prosthetic mitral valve device (see paragraphs [0068], [0128] and Figure 70; a docking frame 103 can be initially secured to the native mitral valve tissue such that the prosthetic valve device is separately deployed onto the docking frame and does not directly touch the native mitral valve leaflets).
	Regarding claim 22, Chau discloses the left atrium 4 is accessed through the septum between the right and left atria (see Figure 67 and paragraphs [0134] [0150]; via a transeptal approach).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chau (U.S. Pub. No. 2011/0137397) in view of Asleson et al., hereinafter “Asleson” (U.S. Pub. No. 2012/0109079).
	Regarding claim 25, Chau discloses the claimed invention, as discussed above, except for the delivery catheter comprises a pre-curved distal portion adapted to facilitate positioning of the self-expanding prosthetic mitral valve device within the left atrium, although Chau teaches in paragraph [0150] and Figure 67 the delivery catheter can be a flexible steerable catheter in order to position within the left atrium. 
	In the same field of art, namely methods of delivering implants, in paragraph [0003] Asleson teaches a steerable delivery catheter that can have pre-formed curvatures tailored to position a distal tip of the catheter to a target implant site.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery catheter of Chau to be pre-curved as claimed, as taught by Asleson, in order to facilitate steering into the target implant site (Id.), or left atrium.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chau (U.S. Pub. No. 2011/0137397) in view of Watson (U.S. Pub. No. 2010/0217261).
	Regarding claim 26, Chau discloses the claimed invention, as discussed above, except for further comprising: providing a pull wire that is attached to the distal end of the delivery catheter and extends proximally out of the proximal end of the delivery catheter; providing a weakened section around at least a portion of a distal portion of the delivery catheter and proximate to the to the attachment of the pull wire to the distal end of the delivery catheter; and curving the distal end of the delivery catheter by pulling the pull wire proximally during at least the delivery of the prosthetic mitral valve device.
However, Chau teaches in paragraph [0150] and Figure 67 the delivery catheter can be a flexible steerable catheter in order to position within the left atrium.
	In the same field of art, namely methods of delivering implants, Watson teaches in Figure 1B a steerable delivery catheter 10 having a pull wire (steering wires 28a, 28b; see Figures 2A-2B and paragraphs [0044]-[0045]) attached to a distal end of the delivery catheter (see Figure 2B) and extends proximally out of the proximal end of the delivery catheter (to steering mechanism 17 in handle 14; see paragraph [0045]); providing a weakened section (see Figures 3A-3C; cuts or notches 34) around at least a portion of a distal portion of the delivery catheter and proximate to the to the attachment of the pull wire to the distal end of the delivery catheter (see Figures 1A-3C); and curving the distal end of the delivery catheter by pulling the pull wire proximally during at least the delivery to the left atrium (see paragraphs [0044] and [0053]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery catheter of Chau to have a pull wire and weakened section as claimed, as taught by Watson, in order to facilitate steering into the left atrium (Id.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771